The plaintiff in error in this case was convicted of conveying intoxicating liquors from an unknown place in Garvin county to a certain place in said county, named in the information.
The evidence is very conflicting. The state's evidence was to the effect that the plaintiff in error and one Bob Taylor were in a box car; that when the train stopped Taylor jumped out of the box car and ran; that the only other person in the box car was the plaintiff in error, who appeared at the door with a sack of whisky in his hand; that there was also another sack of whisky found in the car.
The plaintiff in error and Taylor testified that there were several persons in this box car, both white and black. And both denied knowing anything about the two sacks of whisky being in the car, and denied all *Page 107 
knowledge as to who was the owner of the whisky, and testified that they had nothing to do with it whatever.
The testimony could not be more conflicting, and it was for the jury, and not this court, to pass upon the weight and value to be given to this testimony, and they found against the plaintiff in error, and this court will not disturb their verdict.
We have carefully examined the record, and find no reversible error.
The judgment is affirmed.
DOYLE. P.J., and ARMSTRONG. J., concur.